1
                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
10
11                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
12                                   AT SEATTLE
13   IN RE THE PETITION OF:
     HARO, MAHAMUD M.,                                Case No. 18-cv-1197-RAJ
14
                  Petitioner.                         ORDER
15
16
17
                                     I.   INTRODUCTION
18
           This matter is before the Court on Petitioner’s Motion to Dismiss. Dkt. # 21.
19
     Plaintiff, having become a U.S. citizen on April 16, 2019, now seeks to dismiss the action
20
     and for the Court to delete or remove the court record. Dkt. # 21.
21
           Because Petitioner now has the relief he sought in this case, the case is now moot
22
     and will be dismissed. Foster v. Carson, 346 F.3d 742,745 (9th Cir. 2003) (court lacks
23
     jurisdictions to hear claims that are moot). The Court also denies Petitioner’s request to
24
     delete or remove the Court record as the general history of access and the public policies
25
     favoring disclosure outweighs Petitioner’s right to privacy in this matter. Kamakana v.
26
     City of Honolulu, 447 F.3d 1172, 1178-78 (9th Cir. 2006).
27
28   ORDER – 1
1         The clerk is directed to close the above-captioned matter.
2
          DATED this 18th day of June, 2019.
3
4
5
6
                                                    A
7
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
